DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 27 April 2022. As directed by the amendment: claims 1, 11, 13, 18, and 19 have been amended. Thus claims 1-5, 7-9, 11, and 13-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome the objections and the 35 U.S.C. 112(d) rejection previously set forth in the Non-Final Office Action mailed 28 January 2022.
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. Applicant argues that a combination of Skutnik in view of Schaerf would not have been obvious to one of ordinary skill in the art because the device of Schaerf is not a flexible tubing for a cannula of an infusion set. Applicant argues that because the device of Schaerf is an introducer sheath it is much larger than the catheter described by Skutnik and would not have taught or suggested to modify the small-diameter infusion set catheter of Skutnik. The examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Schaerf reference is reasonably pertinent to the particular problem with which the applicant was concerned which the examiner understands to be tubing flexibility and kink resistance. The examiner agrees that an introducer sheath such as that taught by Schaerf may be larger than the introducer of Skutnik, however, the teaching of kink resistance and flexibility of Schaerf is still pertinent to the smaller structures of Skutnik which also teaches various structures to modify flexibility.  
With regard to the argument that Schaerf does not disclose how to modify the smaller diameter infusion set, the examiner notes that a limitation for how to modify the section of enhanced flexibility of the tubing is not claimed, however, Skutnik does describe the section of enhanced flexibility can be made by molding the tubular body, see the rejection of claim 19 below. Further the examiner notes the Ishida reference (US 5,681,296 A) teaches forming structures on the inside surface of a small-diameter catheter, therefore, one of ordinary skill in the art at the time of effective filing would have been fully capable of modifying the inside surface of the small-diameter tubing of Skutnik as taught by Schaerf with a method such as that taught by Ishida. 
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because “an inner surface” and “an outer surface” are introduced twice. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skutnik et al. (US 2011/0313357 A1), hereinafter “Skutnik”, in view of Schaerf (US 5,409,469 A).
Regarding claim 1, Skutnik discloses a flexible tubing (Fig. 4, catheter 14c) for a cannula of an infusion device having a base (See base of hub 12 Fig 4) configured to secure to a patient's skin ([0075] “The hub 12 can be affixed to a patient's skin surface (not shown) using an adhesive (not shown) disposed on a lower surface of the hub.”), the flexible tubing extending from the base ([0075] “catheter 14 preferably protrudes from the lower surface of the hub 12”, See Fig 4) and comprising: a hollow tubing body having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 below, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c) the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body has a tubing wall (“catheter wall” [0092] Fig 4) and wherein the at least one section of enhanced flexibility comprises one or more convolutions in the tubing wall (Uncut section 48 Fig 4 forms a continuous helical structure/convolution in the wall of the tubing defined by the grooves 44 Fig 4). Skutnik further teaches wherein the tubing wall has an inner surface (22 Fig 4) and an outer surface (20 Fig 4) and is uniform in material between the inner and the outer surface (See uniform structure “The catheter 14 that extends from the lower surface of the hub 12 can be comprised […] entirely of a rigid material such as stainless steel, nitinol, titanium, or a rigid plastic such as PEEK (Polyetheretherketone), polycarbonate, TOPAS.TM. which is a COC, or similar materials.” [0075]).
    PNG
    media_image1.png
    652
    690
    media_image1.png
    Greyscale

However, Skutnik fails to disclose , wherein the folds or convolutions define an accordion-like structure in the tubing wall configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility, and wherein the at least one section of enhanced flexibility comprising the one or more folds or convolutions is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall.
Schaerf teaches a flexible tubing wherein the folds or convolutions (“pleats” 72 Fig 21) define an accordion-like structure in the tubing wall (73 Fig 21) configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility (The accordion like structure would at least partially unfold when the tubing body is bent), and wherein the at least one section of enhanced flexibility comprising the one or more folds or convolutions is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall (Fig 21, Col 6 lines 14-21). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the accordion structure as taught by Schaerf since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the area of flexibility of Skutnik to include the accordion-like structure on the inner surface of the tubing wall but not on the outer surface of the tubing wall as taught by Schaerf to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
Regarding claim 2, modified Skutnik teaches a flexible tubing as recited in claim 1. Skutnik does not explicitly disclose wherein the at least one section of enhanced flexibility (Fig. 4, grooves 44) is spaced from the first end of the tubing body by a distance D, where D is within a range of 3.0 mm to 5.0 mm (Paragraph 0095, lines 4-5 last groove can be provided between 2.5mm to 3.0mm from the base 12).
Skutnik sets forth that the distance D between the section of enhanced flexibility and the first end of the tubing body is a result effective variable, wherein the distance D is a design factor that provides desired minimum bend radius of the distal section of the catheter axis and maximize arc of displacement as taught by Skutnik paragraph 0012. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance D between the section of enhanced flexibility and the first end of the tubing body to be within a range of 3.0 mm to 5.0 mm, for the purpose of providing an ideal bend radius of the distal section of the catheter axis and maximize arc of displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, modified Skutnik teaches a flexible tubing as recited in claim 2. Skutnik further teaches wherein the length dimension of the tubing body is no more than about 6.0 mm (Paragraph 0095, line 5, catheter 14c length is between 1.5mm and 9.0mm long, which overlaps the claimed ranges).
Regarding claim 4, modified Skutnik teaches a flexible tubing as recited in claim 1. Skutnik further teaches wherein the at least one section of enhanced flexibility is located at a distance D from the first end of the tubing body, where D within a range of 1.0 mm to 2.9 mm (Paragraph 0095, line 4 and Fig. 4, D1 as annotated below, the first groove 44 at the distal end of the catheter 14c can be provided between 0.5mm and 2.0mm from the distal end of the catheter, 0.5-2.0 overlaps the claimed ranges, paragraph 0095, lines 6-7, the first groove can be provided at a greater distance).

    PNG
    media_image2.png
    573
    580
    media_image2.png
    Greyscale

	Regarding claim 5, modified Skutnik teaches a flexible tubing as recited in claim 4. Skutnik further teaches wherein the length dimension of the tubing body is greater than 6.0 mm, but no more than about 9.0 mm (Paragraph 0095, line 5, catheter 14c has length between 1.5mm and 9.0mm long, which overlaps the claimed ranges).
	Regarding claim 7, modified Skutnik teaches a flexible tubing as recited in claim 1. Modified Skutnik further teaches wherein the tubing body (14C Fig 4) defines a circumference and wherein each of the one or more folds or convolutions (Schaerf “pleats” 72 Fig 21) extend around the entire circumference of the tubing body (Skutnik- the helical convolution of uncut section 48 Fig 4 is continuous around the circumference of the tubing body, Schaerf- the pleats extend around the circumference as shown in Fig 16).
	Regarding claim 8, modified Skutnik teaches a flexible tubing as recited in claim 1. Skutnik further teaches wherein the tubing body (14c Fig 4) defines a circumference. Skutnik does not explicitly disclose that the one or more folds or convolutions extend around part of, but not the entire circumference of the tubing body. 
	Skutnik discloses an alternative catheter embodiment (Fig. 2E, paragraph 0086, lines 7-9) having only upper channels 24e, which means around part of tubing body not the entire circumference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig. 4 of modified Skutnik so that the folds or convolutions extends around part of, but not the entire circumference of the tubing body, as taught in the embodiment of Fig 2E, since Skutnik discloses that such design is used to permit degrees and direction of flexibility as the embodiment of Fig 2E.
	Regarding claim 9, modified Skutnik teaches a flexible tubing as recited in claim 1. However, modified Skutnik fails to teach wherein the one or more folds or convolutions form a spiral or helical shape on the tubing wall.
	In another embodiment Schaerf teaches the folds or convolutions form a spiral or helical shape on the tubing wall. It would have been obvious to one of ordinary skill at the time of effective filing for the folds or convolutions of modified Skutnik (Schaerf- pleats 72 Fig 21) to form a spiral or helical shape on the tubing wall since such a modification is the result of a simple substitution of one known element (circular pleats) for another (helical pleat) to achieve a predictable result (area of increased flexibility and kink resistance).
	Regarding claim 11, Skutnik discloses a flexible tubing (Fig. 4, catheter 14c) for a cannula of an infusion device having a base (See base of hub 12 Fig 4) configured to secure to a patient's skin ([0075] “The hub 12 can be affixed to a patient's skin surface (not shown) using an adhesive (not shown) disposed on a lower surface of the hub.”), the flexible tubing extending from the base ([0075] “catheter 14 preferably protrudes from the lower surface of the hub 12”, See Fig 4) and comprising a hollow tubing body having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 above, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c), the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body is made of a single material (Fig 4, The catheter can be comprised entirely of a rigid material [0075]) forming a tubing wall (“catheter wall” [0092] Fig 4) having an inner surface (22 Fig 4) and an outer surface (20 Fig 4), wherein the tubing wall has an inner surface (22 Fig 4) and an outer surface (20 Fig 4) and is uniform in material between the inner and the outer surface  (See uniform structure “The catheter 14 that extends from the lower surface of the hub 12 can be comprised […] entirely of a rigid material such as stainless steel, nitinol, titanium, or a rigid plastic such as PEEK (Polyetheretherketone), polycarbonate, TOPAS.TM. which is a COC, or similar materials.” [0075]).
	However, Skutnik fails to disclose wherein the at least one section of enhanced flexibility is provided on an inner surface of the tubing wall, but not on an outer surface of the tubing wall, wherein each section of enhanced flexibility defines an accordion-like structure in the tubing wall configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility.
	Schaerf teaches a flexible tubing wherein the at least one section of enhanced flexibility (70 Fig 21) is provided on an inner surface of the tubing wall, but not on an outer surface of the tubing wall (Fig 21, Col 6 lines 14-21), wherein each section of enhanced flexibility (“pleats” 72 Fig 21) defines an accordion-like structure in the tubing wall (73 Fig 21) configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility (The accordion like structure would at least partially unfold when the tubing body is bent). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the accordion structure as taught by Schaerf since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the area of flexibility of  Skutnik to include the accordion-like structure on the inner surface of the tubing wall but not on the outer surface of the tubing wall as taught by Schaerf to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
	Regarding claim 13, modified Skutnik teaches a flexible tubing as recited in claim 1. Skutnik further teaches wherein the plurality of folds or convolutions are provided at a pitch within the range of 0.125 mm and 1.0 mm (Paragraph 0093, lines 2-4, uncut section 48 between grooves 44 is between 0.05mm to 1.0mm, overlaps the claimed ranges, paragraph 0098, lines 3-4, pitch ranges are determined to provide a desired minimum bend radius of the distal section of the catheter axis and the maximum arc of displacement).
	Regarding claim 14, modified Skutnik teaches a flexible tubing as recited in claim 1. Skutnik further teaches wherein the at least one section of enhanced flexibility comprises no more than one fold or convolution in the tubing wall (abstract lines 1-2, catheter 14 provided with one or more channels, grooves and coatings (convolution 44 as explained above) to provide degree of flexibility).
	Regarding claim 15, modified Skutnik teaches a flexible tubing as recited in claim 14. Modified Skutnik further teaches wherein the fold or convolution (Schaerf “pleats” 72 Fig 21) extend around the entire circumference of the tubing body (Skutnik- the helical convolution of uncut section 48 Fig 4 is continuous around the circumference of the tubing body, Schaerf- the pleats extend around the circumference as shown in Fig 16).
	Regarding claim 16, modified Skutnik teaches the flexible tubing as recited in claim 14. Skutnik does not explicitly disclose that the one fold or convolution extends around part of, but not the entire circumference of the tubing body. 
	Skutnik discloses an alternative catheter embodiment (Fig. 2E, paragraph 0086, lines 7-9) having only upper channels 24e, which means channels 24e extend around part of tubing body not the entire circumference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig. 4 of modified Skutnik so that the fold or convolution extends around part of, but not the entire circumference of the tubing body, as taught in the embodiment of Fig 2E, since Skutnik discloses that such design is used to permit degrees and direction of flexibility as the embodiment of Fig 2E.
	Regarding claim 17, modified Skutnik teaches a flexible tubing as recited in claim 14. However, modified Skutnik fails to teach wherein the fold or convolution forms a spiral or helical shape on the tubing wall.
	In another embodiment Schaerf teaches the fold or convolution forms a spiral or helical shape on the tubing wall. It would have been obvious to one of ordinary skill at the time of effective filing for the fold or convolution of modified Skutnik (Schaerf- pleats 72 Fig 21) to form a spiral or helical shape on the tubing wall since such a modification is the result of a simple substitution of one known element (circular pleat) for another (helical pleat) to achieve a predictable result (area of increased flexibility and kink resistance).
	Regarding claim 19, Skutnik discloses a method of making a flexible tubing for a cannula of an infusion device having a base (See base of hub 12 Fig 4) configured to secure to a patient's skin ([0075] “The hub 12 can be affixed to a patient's skin surface (not shown) using an adhesive (not shown) disposed on a lower surface of the hub.”), the method comprising: forming by molding ([0024] “plastic injection molding”, [0102] “overmolding […] can be used in the construction of the in-dwelling cannula or catheter”) a hollow tubing body (Fig. 4, 44) having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), extending the tubular body from the base ([0075] “catheter 14 preferably protrudes from the lower surface of the hub 12”, See Fig 4), and providing the tubing body with at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and as annotated in Fig. 4 above, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c ), the at least one section of enhanced flexibility have a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein providing the tubing body with at least one section of e-4-4828-7656-9573.1Atty. Dkt. No. 047711-0550nhanced flexibility comprises providing one or more folds or convolutions in a wall of the tubing (Uncut section 48 Fig 4 forms a continuous helical structure/convolution in the wall of the tubing defined by the grooves 44 Fig 4), wherein the tubing wall has an inner surface (22 Fig 4) and an outer surface (20 Fig 4) and is uniform in material between the inner and the outer surface (See uniform structure “The catheter 14 that extends from the lower surface of the hub 12 can be comprised […] entirely of a rigid material such as stainless steel, nitinol, titanium, or a rigid plastic such as PEEK (Polyetheretherketone), polycarbonate, TOPAS.TM. which is a COC, or similar materials.” [0075]). However, Skutnik fails to disclose wherein the folds or convolutions define an accordion-like structure in the tubing wall configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility, and wherein the at least one section of enhanced flexibility comprising the one or more folds or convolutions is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall.
	Schaerf teaches a flexible tubing wherein a plurality of bumps, bubbles or protrusions (the “pleats” 72 Fig 21 are protrusions) are provided on the inner surface of the tubing wall (see Fig 21) and wherein each section of enhanced flexibility (“pleats” 72 Fig 21) defines an accordion-like structure in the tubing wall (73 Fig 21) configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility (The accordion like structure would at least partially unfold when the tubing body is bent), and wherein the at least one section of enhanced flexibility comprising the one or more folds or convolutions is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall (Fig 21, Col 6 lines 14-21). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the protrusions and accordion structure as taught by Schaerf since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the area of flexibility of Skutnik to include the accordion-like structure on the inner surface of the tubing wall but not on the outer surface of the tubing wall as taught by Schaerf to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
	Regarding claim 20, modified Skutnik teaches a method as recited in claim 19, wherein the at least one section of enhanced flexibility is spaced from the first end of the tubing body by a distance D, where D is within a range of 1.0 mm to 2.9 mm (Paragraph 0095, line 4 and Fig. 4, D1 as annotated in Fig. 4 above, the first groove 44 at the distal end of the catheter 14c can be provided between 0.5mm and 2.0mm from the distal end of the catheter, 0.5-2.0 overlaps the claimed ranges, paragraph 0095, lines 6-7, the first groove can be provided at a greater distance) and the length dimension of the tubing body is no more than about 6.0 mm (Paragraph 0095, line 5, catheter 14c length is between 1.5mm and 9.0mm long, which overlaps the claimed ranges), or where D is within a range of 3.0 mm to 5.0 mm and the length dimension of the tubing body is greater than 6 mm and no more than about 9.0 mm (Paragraph 0095, line 5, catheter 14c has length between 1.5mm and 9.0mm long, which overlaps the claimed ranges, overlaps the claimed ranges). Skutnik does not explicitly disclose that the distance D is within a range of 3.0 mm to 5.0 mm (Paragraph 0095, lines 4-5 last groove can be provided between 2.5mm to 3.0mm from the base 12).
	Skutnik sets forth that the distance D between the section of enhanced flexibility and the first end of the tubing body is a result effective variable, wherein the distance D is a design factor that provides desired minimum bend radius of the distal section of the catheter axis and maximize arc of displacement as taught by Skutnik paragraph 0012. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance D between the section of enhanced flexibility and the first end of the tubing body to be within a range of 3.0 mm to 5.0 mm, for the purpose of providing an ideal bend radius of the distal section of the catheter axis and maximize arc of displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skutnik (US 2011/0313357 A1), in view of Schaerf (US 5,409,469 A), and Ishida (US 5,681,296 A).
Regarding claim 18, Skutnik discloses a flexible tubing (Fig. 4, catheter 14c) for a cannula of an infusion device having a base (See base of hub 12 Fig 4) configured to secure to a patient's skin ([0075] “The hub 12 can be affixed to a patient's skin surface (not shown) using an adhesive (not shown) disposed on a lower surface of the hub.”), the flexible tubing extending from the base ([0075] “catheter 14 preferably protrudes from the lower surface of the hub 12”, See Fig 4) and comprising a hollow tubing body having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 above, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c), the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body has a tubing wall (“catheter wall” [0092] Fig 4) having an inner surface (22 Fig 4) and an outer surface (22 Fig 4), wherein the tubing wall is uniform in material between the inner and the outer surface (See uniform structure “The catheter 14 that extends from the lower surface of the hub 12 can be comprised […] entirely of a rigid material such as stainless steel, nitinol, titanium, or a rigid plastic such as PEEK (Polyetheretherketone), polycarbonate, TOPAS.TM. which is a COC, or similar materials.” [0075]).
Skutnik fails to disclose wherein a plurality of bumps, bubbles or protrusions are provided on the inner surface of the tubing wall separate from each section of enhanced flexibility, and protrude inward from the inner surface, wherein each section of enhanced flexibility defines an accordion-like structure in the tubing wall configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility, and wherein the at least one section of enhanced flexibility is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall.
Schaerf teaches a flexible tubing wherein each section of enhanced flexibility (“pleats” 72 Fig 21) defines an accordion-like structure in the tubing wall (73 Fig 21) configured to at least partially unfold on one side of the tubing body when the tubing body is bent at the section of enhanced flexibility (The accordion like structure would at least partially unfold when the tubing body is bent), and wherein the at least one section of enhanced flexibility comprising the one or more folds or convolutions is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall (Fig 21, Col 6 lines 14-21). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the accordion structure as taught by Schaerf since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the area of flexibility of  Skutnik to include the accordion-like structure on the inner surface of the tubing wall but not on the outer surface of the tubing wall as taught by Schaerf to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
Ishida teaches a flexible tubing (catheter tube 2 Fig 2) with a tubing wall (tube 2 with flat sections 22 Fig 2) wherein a plurality of bumps, bubbles or protrusions (21 Fig 2, Col 5 lines 49-52) are provided on an inner surface of the tubing wall (Abstract- “Catheter tube 2 has a multiple of small bead-like projections 21 formed on the inner surface”) separate from each section of enhanced flexibility (adding the projections along the flat inner surface of the tubing wall would result in protrusions separate from each section of enhanced flexibility). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the flexible tubing of modified Skutnik to include the plurality of bumps, bubbles or protrusions with the limitations as taught by Ishida to reduce the frictional resistance between the inner surface and a device therein (Col 1 line 62- col 2 line 3), such as a needle, to increase efficacy and reliability of the system. Additionally, the protrusions would prevent kinking of the tube if it is bent (Col 3 lines 33-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yavorsky et al. (US 2018/0207355 A1) teaches a cannula with internal structures to reduce kinking. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783